UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K/A (Amendment No. 1) CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 28, 2011 ExamWorks Group, Inc. (Exact name of registrant as specified in its charter) Commission File Number: 001-34930 Delaware 27-2909425 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 3280 Peachtree Road, N.E. Suite 2625 Atlanta, GA (Address of principal executive offices, including zip code) (404) 952-2400 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.01. Completion of Acquisition or Disposition of Assets. On March 1, 2011, ExamWorks Group, Inc. filed a Current Report on Form 8-K reporting that it had completed its acquisition of 100% of the shares of MES Group, Inc. (“MES”). This Current Report on Form 8-K/A is being filed to provide certain audited financial statements and certain unaudited pro forma information of MES required by Item 9.01 of Form 8-K. Item 9.01.Financial Statements and Exhibits. (a)Financial Statements of Business Acquired MES Group, Inc. and Subsidiaries Audited Consolidated Balance Sheets as of December 31, 2010 and 2009 and the Related Consolidated Statements of Stockholders’ Equity, Income, Comprehensive Income and Cash Flows for each ofthe years in the three-year period ended December 31, 2010 and the Report ofIndependent Registered Public Accounting Firm related thereto, filed as Exhibit 99.1 hereto and incorporated by reference herein. (b)Pro Forma Financial Information The pro forma financial information required by this item with respect to the transaction is filed as Exhibit 99.2 hereto and incorporated by reference herein. (c)Not applicable. (d)Exhibits. ExhibitNo. Description Exhibit23.1 Consent of UHY LLP, Independent Registered Public Accounting Firm. Exhibit99.1 MES Group, Inc. and Subsidiaries Audited Consolidated Balance Sheets as of December 31, 2010 and 2009 and the Related Consolidated Statements of Stockholders’ Equity, Income, Comprehensive Income and Cash Flows for each of the years in thethree-year period ended December 31, 2010 and the Report ofIndependent Registered Public Accounting Firm related thereto. Exhibit99.2 Unaudited Pro Forma Condensed Consolidated Financial Information. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ExamWorks Group, Inc. Dated: May 6, 2011 By: /s/ J. Miguel Fernandez de Castro J. Miguel Fernandez de Castro Senior Vice President and Chief Financial Officer Exhibit Index ExhibitNo. Description Exhibit23.1 Consent of UHY LLP, Independent Registered Public Accounting Firm. Exhibit99.1 MES Group, Inc. and Subsidiaries Audited Consolidated Balance Sheets as of December 31, 2010 and 2009 and the Related Consolidated Statements of Stockholders’ Equity, Income, Comprehensive Income and Cash Flows for each of the years in thethree-year period ended December 31, 2010 and the Report ofIndependent Registered Public Accounting Firm related thereto. Exhibit99.2 Unaudited Pro Forma Condensed Consolidated Financial Information.
